PER CURIAM.
Upon review of the hearing committee and disciplinary board findings and recommendations, and considering the transcript, record, briefs, and oral argument, it is the decision of this court that a suspension be ordered.
Eddie Stephens, the respondent attorney, failed to maintain a trust account, placed clients’ funds into his operating account and converted clients’ funds to his own use. Stephens reimbursed $2,000 of the misplaced funds by applying them to his clients’ medical expenses after holding them for fifteen *904months and going through a disciplinary hearing. Stephens has not yet made full restitution. However, there are mitigating circumstances: (1) An unexplained delay of three years in the disciplinary proceedings; (2) Respondent’s meager experience as a lawyer; and (3) Respondent’s lack of record of misconduct at the time of his violations.
Accordingly, it is ordered that Eddie L. Stephens be suspended from the practice of law in Louisiana for a period of one year from the finality of this decision, with his reinstatement conditioned upon his providing full restitution to all injured parties. All costs of this proceeding are assessed to respondent.
SUSPENSION ORDERED.
LEMMON, J., dissents and assigns reasons.
KIMBALL, J., dissents for reasons assigned by LEMMON J.
MARCUS, J., not on panel.